Title: To George Washington from James and Edward Penman, 5 February 1789
From: Penman, James,Penman, Edward
To: Washington, George



Sir,
Charleston So. Carola 5th February 1789.

The Situation of our friend Mr Wedderburn’s health, preventing him from following out his original Intention of paying his Respects to you in person, he has requested us to forward the inclosed, which We embrace the earliest Opportunity of ⟨doi⟩ng and are, very respectfully, Sir, Your most obedient humble Servts

Jas & Ed. Penman

